
	
		I
		111th CONGRESS
		1st Session
		H. R. 1464
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Foster introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require Federal agencies to collaborate in the
		  development of freely-available open source educational materials in
		  college-level physics, chemistry, and math, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Learning Opportunities With Creation
			 of Open Source Textbooks (LOW COST) Act of 2009.
		2.FindingsCongress finds the following:
			(1)The College Board
			 reported that for the 2007 through 2008 academic years each student spent an
			 estimated $805 to $1,229 on college books and supplies depending on the type of
			 institution of higher education a student attended.
			(2)The gross margin on
			 new college textbooks is currently 22.7 percent according to the National
			 Association of College Stores.
			(3)In a recent study,
			 the Government Accountability Office found that college textbook prices have
			 risen at twice the rate of annual inflation over the last two decades.
			(4)An open source
			 material project that would make high quality educational materials freely
			 available to the general public would drop college textbook costs and increase
			 accessibility to such education materials.
			(5)College-level open
			 source course work materials in math, physics, and chemistry represent a
			 high-priority first step in this area.
			(6)The scientific and
			 technical workforce at Federal agencies, national laboratories, and federally
			 supported university-based research programs could make a valuable contribution
			 to this effort.
			(7)A
			 Federal oversight role in the creation and maintenance of standard, publicly
			 vetted textbooks is desirable to ensure that intellectual property is respected
			 and that public standards for quality, educational effectiveness, and
			 scientific accuracy are maintained.
			3.Open source
			 material requirement for Federal agencies
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the head of each agency that expends more than $10,000,000 in a
			 fiscal year on scientific education and outreach shall use at least 2 percent
			 of such funds for the collaboration on the development and implementation of
			 open source materials as an educational outreach effort in accordance with
			 subsection (b).
			(b)RequirementsThe
			 head of each agency described in subsection (a) shall, under the joint guidance
			 of the Director of the National Science Foundation and the Secretary of Energy,
			 collaborate with the heads of any of the agencies described in such subsection
			 or any federally supported laboratory or university-based research program to
			 develop, implement, and establish procedures for checking the veracity,
			 accuracy, and educational effectiveness of open source materials that—
				(1)contain, at
			 minimum, a comprehensive set of textbooks or other educational materials
			 covering topics in college-level physics, chemistry, or math;
				(2)are posted on the
			 Federal Open Source Material Website;
				(3)are updated prior to each academic year
			 with the latest research and information on the topics covered in the textbooks
			 or other educational materials available on the Federal Open Source Material
			 Website; and
				(4)are free of
			 copyright violations.
				4.Grant
			 program
			(a)Grants
			 authorizedFrom the amounts appropriated under subsection (d),
			 the Director and the Secretary shall jointly award grants to eligible entities
			 to produce open source materials in accordance with subsection (c).
			(b)ApplicationTo
			 receive a grant under this section, an eligible entity shall submit an
			 application to the Director and the Secretary at such time, in such manner, and
			 containing such information as the Director and Secretary may require.
			(c)Uses of
			 grantAn eligible entity that receives a grant under this section
			 shall use such funds—
				(1)to develop and
			 implement open source materials that contain educational materials covering
			 topics in college-level physics, chemistry, or math; and
				(2)to evaluate the open sources materials produced with the grant funds awarded
			 under this section and to submit a report containing such evaluation to the
			 Director and Secretary.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $15,000,000 to carry out this section for fiscal year 2010 and such sums as
			 necessary for each succeeding fiscal year.
			5.RegulationsThe Director and the Secretary shall jointly
			 prescribe regulations necessary to implement this Act, including redistribution
			 and attribution standards for open source materials produced under this
			 Act.
		6.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
			(2)Eligible
			 entityThe term eligible entity means an
			 institution of higher education, nonprofit or for-profit organization, Federal
			 agency, or any other organization that produces the open source materials
			 described in section 4(c).
			(3)Federal open
			 source material websiteThe phrase Federal Open Source
			 Material Website means the website where the head of each agency
			 described in section 3 shall post the open source materials pursuant to such
			 section, which shall be made available free of charge to, and may be
			 downloaded, redistributed, changed, revised or otherwise altered by, any member
			 of the general public.
			(4)Institution of
			 higher educationThe term institution of higher
			 education means an institution of higher education as defined in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
			(5)Open source
			 materialsThe term
			 open source materials means materials that are posted on a
			 website that is available free of charge to, and may be downloaded,
			 redistributed changed, revised or otherwise altered by, any member of the
			 general public.
			(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
			
